Citation Nr: 1311655	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) based on service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958.  The Veteran died in February 2007.  The appellant in this case is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied a claim for service connection for cause of death.  

The appellant initially requested a hearing before a Veterans Law Judge in her August 2009 substantive appeal, VA Form 9; the case was remanded by the Board in order for her to be scheduled for such in an August 2010 remand.  However, following that remand, the appellant withdrew her request for a hearing in an October 2010.  The case was returned to the Board in June 2011.  

In a June 2011 decision, the Board denied entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318, nonservice-connected death pension benefits, and special monthly death pension benefits based on need for aid and attendance or by reason of being housebound.  The issues of service connection for the cause of the Veteran's death and service connection for a skin disorder for accrued benefits purposes were remanded.  In November 2012, the Board granted the claim for service connection for a skin disorder of the groin area for accrued benefits purposes and remanded the remaining claim for service connection for the cause of the Veteran's death; this is the final issue in appellate status.  


FINDINGS OF FACT

1. The Veteran died in February 2007; the death certificate shows that the immediate cause of death was acute respiratory failure due to or as a consequence of congestive heart failure and hepatic encephalopathy due to or as a consequence of chronic obstructive pulmonary disease and prostate cancer.  

2. At the time of death, the only service-connected disability was a skin disorder of the groin area (10 percent disabling).  

3. The evidence is against a finding that any cause of the Veteran's death was related to an in-service disease or injury.  

4.  A service-connected skin disorder of the groin area did not cause or contribute substantially or materially to the Veteran's death.  


CONCLUSIONS OF LAW

Entitlement to DIC based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.303, 3.309, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was fully informed in the June 2011 letter of what she would need to establish her claim DIC benefits.  This letter corrected any past notice received.  The Veteran was not then service-connected for any disability at the time of his death, thus there is nothing to satisfy as to this element of Hupp notice.  The communication explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and explained the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected disability.  Complete notice was not issued prior to the initial adverse determination on appeal, but the claim was thereafter readjudicated in February 2013.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328.  

As mentioned, the Veteran was not service-connected at the time of the notice, as the Board did not grant the accrued benefits claim for service connection for a skin disorder of the groin until November 2012.  However, the Board finds the appellant's statements demonstrate an understanding of the facts required to substantiate the DIC claim.  See, for example, the appellant's May 2008 notice of disagreement.  Thus, the duty to notify is deemed satisfied here.

The appellant asked for representation, including "a list of attorneys" that could represent her, in her August 2009 appeal.  The appellant was given notice regarding free representation and assistance several times by VA, including in June 2009 and June 2011 correspondence.  

Next, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims the provision of § 5103A (a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2) (West 2002).  

Here, all reasonably identified and available medical records have been secured; including VA and private records.  In August 2002, Dr. R.'s office indicated that they had no records of the Veteran.  The Veteran submitted a release of medical information form (release) for Dr. W. in August 2002 and the appellant filled out another release in July 2011, but also stated Dr. W. was "out of business," no longer practicing and she could not locate him on the internet.  VA requested records from Dr. W. in October 2006 and received no response.  Similarly Dr. O.R.'s records were requested in October 2006 by VA and the request was returned as undeliverable.  In July 2011, the appellant filled out the release using the same address.  The Board finds that, under the circumstances, further requests for these records would be futile.  However, some of the records of Dr. W. and Dr. O.R. records are included in the available Social Security Administration (SSA) records.  

Similarly, VA received a response from Dr. J.H. in December 2006 stating no records were available, but many of Dr. J.H.'s records are including in the submission from SSA.  Originally, the Veteran filled out a release for Dr. C. in June 2002, but in November of that year wrote that he wanted to withdraw this doctor's name because he had no contact information for him.  In November 2002, the release sent to the address the Veteran had given for Dr. C. was returned to VA. Many of Dr. C's records are included in the SSA records.  

Finally, in November 2002, VA received records from Dr. T. (Dr. T.'s name is variously spelled by the Veteran and the appellant).  In June 2005, the Veteran's then-representative submitted more recent records.  In August 2011, the appellant filled out a release form for this doctor and it was returned to VA as undeliverable.  In September 2011, the appellant stated that Dr. T.'s office told her it had sent records; however, when VA contacted Dr. T.'s office the same month they stated they only had records for a person with the Veteran's name but a different date of birth.  The office stated they would continue to look for the Veteran's records, but to date none have been received.  

Further, in a July 2011 statement, the appellant asserted she understood the clinicians who treated her husband during his lifetime were unavailable.  Under the circumstances, the Board finds that any further requests for records would be futile and, in any case, it appears that the SSA records contain many of the Veteran's records.  

In February 2013, the appellant submitted a statement that was substantially similar to her May 2008 notice of disagreement.  No waiver was submitted and it was in response to the last supplemental statement of the case; however, as no new contentions were raised the Board finds that there is no prejudice in proceeding with the adjudication of the claim at this time; the agency of original jurisdiction had considered the appellant's assertions in the past.  

Additionally, there have been two medical opinions provided in this case, in August 2012 and January 2013.  When considered together, the Board finds these opinions to be fully adequate and wholly explanatory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009) (It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

In light of the above, the Board finds the duty to notify and assist has been met.  

DIC

Service connection will be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.5(a) (2012).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2012).  

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2012).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2012).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2012).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2012).  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

For all theories, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Also, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) the Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, Footnote 4.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this case, the Veteran's cause of death, as demonstrated by the February 5, 2007 death certificate and medical records, was acute respiratory failure (immediate onset).  This was due to or as a consequence of congestive heart failure (CHF) and hepatic encephalopathy (onset greater or equal to one month).  These were due to or as a consequence of chronic obstructive pulmonary disease (COPD) and prostate cancer (greater or equal to one year).  There was no autopsy.  His usual occupation was a laborer in the construction business.  

As described above, the Veteran was not service-connected for any disability at the time of his death, but an accrued benefits claim was granted for service connection for a skin disorder of the groin area in November 2012.  

The appellant asserted on her May 2007 DIC form that there was a possibility that the Veteran's cause of death was related to his service-connected disability.  In June 2007, she alleged that his rash in the groin area (now service-connected) may have caused his prostate cancer.  In a May 2008 notice of disagreement, the appellant stated: "I know and you know; (sic) that the rash did not cause his death.  But I do know that it did not help his condition, along with prostrate (sic) cancer and other ailments."  

Here, the appellant is competent to state what she observed regarding the Veteran and his service-connected groin skin disability.  38 C.F.R. § 3.159(a)(2).  However, the Veteran had several co-morbidities at death and the Board finds that the appellant is not competent to identify the etiology of a complex disease process such as cancer.  See Jandreau, 492 F.3d at 1377, Footnote 4.  Only a clinician would be competent to give an opinion on such etiology.  

The Board also finds the appellant has been very candid regarding the fact that the Veteran suffered from this disability and that it bothered him; she suggested in her May 2008 notice of disagreement that while perhaps it did not cause his death it contributed to it.  To the degree that the appellant asserts the Veteran was agitated by his skin disability, the Board finds her credible.  Caluza, 7 Vet. App. at 511.  

The Board does not find that service connection for the cause of the Veteran's death is warranted because there is no showing that any disease noted on the death certificate were related to service and because there is no showing that the Veteran's service-connected skin disorder of the groin contributed to substantially or materially to death.  38 C.F.R. § 3.312(c)(1).  

While service treatment records did show one record noting a chronic skin infection of the left lower leg, a clinical evaluation at separation was negative for any abnormalities or defects.  His physical profile was normal.  

Post-service, a December 1986 note from Dr. W. to SSA reflected the Veteran's complaints of right testicle pain during an office visit.  He had an original diagnosis of resolving mild epididymitis secondary to lifting at work in 1984.  In initial diagnosis work up, cancer was ruled out via biopsy of the scrotum.  

A March 1987 letter from Dr. W. reflected a diagnosis of longstanding scrotal orchalgia.  An operation was performed in 1984 due to a painful right testicle.  There was also dermatitis but no cancer or significantly abnormal problems of the testicle.  

An SSA determination in June 1987 found that the Veteran was disabled due to epididymitis and scrotal dermatitis.  

Other significant health events were chronicled in the SSA records.  These included a chiropractor health survey (undated, but created sometime during or after 1992).  The Veteran's habits included alcohol, cigarettes and coffee.  Additionally, he reported that in May 1992 he was attacked by four men while on a job site.  An October 1993 record from Dr. C. showed a hospital admission for possible pneumonic infiltrate and diagnosed with asthma and bronchitis.  A history and physical note showed that he smoked one pack of cigarettes per day for the past 30 years.  

A February 1994 medical evaluation for SSA showed complaints of asthma/respiratory symptoms, which started about three months prior.  He stopped smoking at that time as well.  Review of symptoms was negative.  Pulmonary function tests were not felt to be accurate due to lack of effort.  He was not precluded from work.  In a follow up in March, the Veteran complained of discomfort in the groin area.  There was a prior hydrocele repair that was well-healed.  The right testicle was atrophic with no swelling or unusual tenderness; it would not interfere with work.  

The earliest diagnosis of COPD appears to be in July 1996.  From this point on he was treated for lung-related issues; for example, in February 1998 Dr. T. treated him for severe acute bronchopneumonia.  A February 1999 record from Dr. T. showed severe COPD and emphysema.  

In December 2001, a VA record shows that carcinoma of prostate was diagnosed after biopsy.  A January 2002 VA history and physical examination showed the Veteran suffered from chest pain and a myocardial infarction was to be ruled out.  His history of asthmatic bronchitis was noted but he did not have CHF at that time.  By March, a VA record noted coronary artery disease, along with prostate cancer and COPD.  A cardiology record from this month also noted an old inferior wall myocardial infarction.  In a February 2006 VA primary care record, the Veteran stated that he was depressed due to his prostate cancer, being unable to work and he was having marital problems at home.  It was noted his prostate cancer was being treated.  He was assessed with a history of depression and given medication and referred to the mental health clinic.  

In August 2012, a VA opinion noted that diseases present at death were less likely than not related to service.  The Veteran had a completely normal examination at separation.  His heart, lung, anus, rectum, abdomen and neurological examinations were normal.  He denied asthma; shortness of breath; pain or pressure in chest; chronic cough; stomach, liver or intestinal trouble; and other relevant factors.  The examiner pointed out there was no documentation the Veteran was treated for congestive heart failure, COPD, hepatic encephalopathy or prostate cancer while in service.  

In January 2013, a VA opinion considered whether the service-connected skin disorder either caused or contributed materially or substantially to the Veteran's causes of death.  The claims file was again reviewed.  

The examiner found it was less likely than not that the Veteran's skin disorder of the groin area caused or contributed materially to the development of the Veteran's prostate cancer because no skin disorders have been shown to be causative factors to prostate cancer.  The examiner pointed out that several medical records, including VA treatment records from 2006 did not show a groin skin condition.  The examiner stated that risk factors for prostate cancer include advanced age, a family history, genes and race.  She noted males of the same race as the Veteran had an increased risk of developing prostate cancer.  A skin condition of the groin was not listed as a causative factor or a factor that contributes materially and substantially to developing prostate cancer.  

The examiner gave a similar negative opinion regarding acute respiratory failure.  Skin disorders have not been shown to be a causative factor for acute respiratory failure.  According to the National Heart, Lung, and Blood Institute, disease and conditions that impair breathing lead to acute respiratory failure.  Such disorders may affect the muscles, nerves, bones or tissues that support breathing or they may affect the lungs directly.  A groin skin disorder would not impact breathing; it would not cause acute respiratory failure.  

The examiner found that it was less likely than not that a skin disorder caused or contributed materially and substantially to the development of congestive heart failure because skin disorders have not been shown to be a causative factor for congestive heart failure.  Heart failure can be caused by coronary artery disease, heart attack, cardiomyopathy or any condition that overworks the heart, including: severe anemia, thyroid disease, hypertension, diabetes, and heart defects.  A groin skin disorder would not cause congestive heart failure.  

It was further explained that hepatic encephalopathy results due to liver failure, not a groin skin disorder.  A groin skin disorder is not a causative factor for hepatic encephalopathy.  The same opinion was given for COPD, because COPD is caused by long term exposure to lung irritants that damage the lungs and airways per the National Heart, Lung, and Blood Institute.  It was less likely than not that a groin skin disorder would either cause or materially contribute to hepatic encephalopathy or COPD.  

The Board finds the VA opinions are highly probative because they are directly on point in this case.  The opinion writers considered the evidence in the file and noted accurate facts and provided substantial rationale for the conclusions given.  The Board assigns these opinions great weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Based on the above, service connection for the cause of death of the Veteran is not warranted based on all of the evidence.  The Veteran died of acute respiratory failure, CHF, hepatic encephalopathy, COPD and prostate cancer.  The evidence does not support direct service connection; while the Veteran primarily died from these diseases, they was not incurred in service.  38 U.S.C.A. § 1110, 1310; 38 C.F.R. § 3.303(d).  

Regarding the service-connected groin skin disorder, which was rated at 10 percent (retroactively) at death, the Board finds this was not a situation where it is reasonable to hold that this service-connected disability was a condition that accelerated death.  38 C.F.R. § 3.312(c)(4).  It did was not of a progressive or debilitating nature according to the VA opinions given.  There is no relationship between it and the diseases the Veteran died from.  

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for DIC for the cause of the Veteran's death is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


